—Orders of disposition, Family Court, New York County (Richard Ross, J.), entered on or about September 8, 2000, terminating respondent’s parental rights to the subject children upon findings of permanent neglect, unanimously affirmed, without costs.
The findings of permanent neglect are supported by clear and convincing evidence that despite petitioner agency’s diligent efforts, respondent failed to correct the anger management problem that led to the removal of the children from her home (see, Matter of Nathaniel T., 67 NY2d 838, 840; Matter of S. Children, 210 AD2d 175, lv denied 85 NY2d 807). Such evidence included respondent’s refusal to cooperate with the agency’s efforts to have her participate in individual therapy; the failure of two trial discharges of the children to respondent’s custody due to respondent’s hitting one of the children; and respondent’s conviction of obstructing governmental administration for having resisted when the agency’s caseworker, accompanied by police officers, came to her home and explained to her that they had to take the younger child to the agency for *300an evaluation because the older child had accused respondent of hitting her. Concur — Andrias, J.P., Saxe, Sullivan, Rosenberger and Friedman, JJ.